—Order of disposition, Family Court, New York County (Judith Sheindlin, J.), entered on or about November 16, 1995, which adjudicated appellant a juvenile delinquent and placed him with the Division for Youth for a period of three years, including confinement in a secure facility for 12 months, following a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of kidnapping in the second degree, criminal use of a firearm in the second degree and attempted robbery in the first degree, unanimously affirmed, without costs.
Appellant was not prejudiced by the unremarkable facts that different Judges presided over distinct stages of the proceedings and that assigned counsel were substituted twice for valid reasons. Appellant was also not prejudiced when assigned counsel was allowed to move for suppression orally. Appellant’s Dunaway claim is unpreserved since it was not made before the suppression court, and we decline to review it in the interest of justice. Were we to consider it, we would find reasonable suspicion for the initial stop (cf., People v Howard, 50 NY2d 583, 590, cert denied 449 US 1023), and would find that a *249confirmatory identification provided a valid ground for the arrest (see, People v Ocasio, 216 AD2d 157, lv denied 86 NY2d 845). Since a Dunaway motion would not have had merit, it was not ineffective assistance of counsel for the third assigned counsel not to have made such application as part of the Family Court proceedings (see, Matter of Jermaine B., 180 AD2d 607), and the representation, in its totality, was meaningful (see, People v Flores, 84 NY2d 184, 186-187; People v Whyte, 228 AD2d 395). Appellant’s constructive possession of the firearm used by the cohort in the perpetration of the abduction was sufficiently proven (see, People v Chalmars, 176 AD2d 239, 240, lv denied 79 NY2d 854). Concur—Milonas, J. P., Wallach, Nardelli, Tom and Mazzarelli, JJ.